DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Dec, 2020 has been entered.
 
Election/Restrictions
Applicant’s elected group I and a peptide formed of the amino acids Asp, Glu, and Lys without traverse in the reply filed on 25 March, 2020.

Claims Status
Claims 1-16 and 18-21 are pending.
Claims 1-16 have been amended.
Claim 21 is new.
Claims 3-5, 8, 9, 11, 13-16, 19, and 20 have been withdrawn from consideration due to an election/restriction requirement.

Applicants have amended claim 16 to read on a self assembled hollow sphere.  The portion of the disclosure that applicants point to for support discusses the self assembly of a hollow sphere in solution where the 

Withdrawn Rejections
The rejection of claims 1, 2, 6, 7, 10, 12, and 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn in favor of a new rejection, below.

The rejection of claims 1, 2, 6, 7, 10, 12, and 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to how to interpret the MW limitations is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, 12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikes et al (US 20020161171).
Sikes et al discuss thermal polymerization of amino acids (abstract), i.e. proteinoids.  There are a large number of uses for these compounds, including drug carriers, food coatings, and controlled release formulations (table 4, paragraph 49).  An example is given where aspartic acid, monosodium glutamate, and lysine (1:1:1 molar 
	This reference describes a proteinoid consisting of Asp, Glu, and Lys, which is applicant’s elected species.  This is considered to be a mixture of different polymer, meeting the limitation of “at least two” proteinoid compounds.  While the reference does not discuss the polydispersity, it was made under similar conditions to the compounds made by applicants, so would be expected to have similar MW and polydispersity.  Thus, the reference anticipates claims 1, 2, 6, 10, 13, and 21.
	The compound has a mole ratio of 1:1:1, anticipating claim 12.
	The reference describes uses of these compounds as drug carriers and controlled release formulations, requiring the drug be encapsulated or attached to the proteinoid.  Thus, the reference anticipates claim 18.
response to applicant’s arguments
Applicants argue that the claimed proteinoid compounds are devoid of polyimide, that the polydispersity index is not mentioned, and that the reference does not discuss self assembly to form nanospheres.
Applicant's arguments filed 3 Dec, 2020 have been fully considered but they are not persuasive.

It is not clear what the relevance of the proteinoid compounds of applicants being free of polyimide, as that is not a claim limitation.  Please note that in the advisory action of 12 Nov, 2020, a reference was presented that shows that imine is considered a subgenus of amide, so the presence of imides in the material does not violate the limitation of polyamide backbone.
It is agreed that Sikes et al does not discuss the polydispersity of their formulations, but, as noted in the rejection, the synthesis is very similar to applicants, and it is considered that they will have similar polydispersities.  While applicants have pointed out as many differences between the syntheses as they can, they have presented no evidence that these differences will affect the polydispersity.  Note that applicants describe two syntheses, one using thermal polymerization (p28, 4th paragraph), and a microwave based polymerization (p30, 3d paragraph), but have not presented any evidence that the material produced by either method is different.  Microwave heating is recognized in the art as merely a more efficient form of heating (Leadbeater, ed.; “Microwave heating as a tool for sustainable chemistry (2010) ISBN 13-978-1-4398-1270-9, preface, pIX, 2nd paragraph).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 10, 12, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, and 13-16 of U.S. Patent No. 10,300,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

response to applicant’s arguments
Applicants request that this rejection be held in abeyance until allowable subject matter is identified.  However, until the rejection is overcome, it is still valid. 

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 10, 12, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, and claims dependent on it, have the newly added limitation that the composition be a mixture of two proteinoids, and that the mixture have certain features.  The portion of the disclosure that applicants have pointed to for support for this amendment was rejected for being hopelessly ambiguous and indecipherable.  In 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1, 2, 6, 7, 10, 12, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the newly added limitation that the composition comprise at least two proteinoids, with polymer backbones.  However, claim 6 refers to “said polymer backbone” in the singular.  This makes it unclear what is meant by “at least two or more proteinoid compounds.”

second rejection
Claims 1, 2, 6, 7, 10, 12, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the composition of matter have an average molecular weight of at least 15,000 Da.   However, applicants have not stated if this molecular weight is defined as a number average, a volume average, or 
	In addition, claim 1 is not worded in a way that the polydispersity measurement is limited to the polymers, but polydispersity makes no sense for solvents (where the molecules are all the same weight).  It is thus unclear exactly what is measured for this number.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donachy et al (US 5,284,936, previously cited).  This reference was previously noted as rendering applicant’s claims obvious.  It also discusses hydrolyzing imine bonds (note example 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658